SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1104
CA 13-00598
PRESENT: FAHEY, J.P., PERADOTTO, LINDLEY, SCONIERS, AND WHALEN, JJ.


ESTHER L. CIANCIOLA, INDIVIDUALLY AND AS
PERSONAL REPRESENTATIVE OF THE ESTATE OF
FRANK CIANCIOLA, DECEASED, PLAINTIFF-APPELLANT,

                     V                               MEMORANDUM AND ORDER

A.O. SMITH WATER PRODUCTS CO., ET AL., DEFENDANTS,
KELLY-MOORE PAINT COMPANY, DEFENDANT-RESPONDENT.


NAPOLI BERN RIPKA SHKOLNIK & ASSOC., LLP, NEW YORK CITY (DENISE A.
RUBIN OF COUNSEL), FOR PLAINTIFF-APPELLANT.

HAWKINS PARNELL THACKSTON & YOUNG LLP, AUSTIN, TEXAS (PATRICIA KAY
ANDREWS, OF THE TEXAS AND OKLAHOMA BARS, ADMITTED PRO HAC VICE, OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Ann
Marie Taddeo, J.), entered June 13, 2012. The order granted the
motion of defendant Kelly-Moore Paint Company to dismiss the amended
complaint and any cross claims against it.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Plaintiff appeals from an order granting the motion
of Kelly-Moore Paint Company (defendant) to dismiss the amended
complaint and any cross claims against it for lack of personal
jurisdiction pursuant to CPLR 3211 (a) (8). According to plaintiff,
she made a prima facie showing that defendant is subject to long-arm
jurisdiction pursuant to CPLR 302 (a) (1) because defendant transacted
business within New York and her claims arise from that transaction of
business. We conclude that Supreme Court properly granted the motion.
Even assuming, arguendo, that defendant transacted business in New
York, we conclude that plaintiff did not establish the requisite
substantial relationship between defendant’s transaction of business
and plaintiff’s claims against defendant (see Kruetter v McFadden Oil
Corp., 71 NY2d 460, 467; Holness v Maritime Overseas Corp., 251 AD2d
220, 224).




Entered:   November 8, 2013                       Frances E. Cafarell
                                                  Clerk of the Court